WOLLMAN, Justice
(concurring specialty)-
I agree with the majority opinion that in the circumstances of this case the trial court should have vacated the order terminating the mother’s parental rights. I write specialty only to express my concern that the majority opinion may be read by some as extending beyond the narrow confines of the facts of the case.
Had the mother’s sole condition to her willingness to terminate her parental rights been the desire that the child be placed with her sister, then without question she would not now be heard to question the validity of the order of termination, for the record is abundantly clear that the child was in the custody of the Filipeks and that the Department of Social Services was trying to facilitate the adoption by the Filipeks. Although the record, as reflected in *608the majority opinion, is somewhat ambiguous and contradictory on this point in that the mother gave, in response to leading questions by her counsel, somewhat contradictory answers regarding the conditions she was placing upon her consent to termination, I would give credence to her response that she was conditioning her consent upon the fact that the child would be adopted by her sister. Once that condition was expressed, the trial court should have immediately terminated the proceedings, for I agree with the majority opinion and the Colorado case cited therein that a consent to an action as important as the permanent termination of parental rights may not be conditioned in any manner. Indeed, I would analogize the giving of consent to termination of parental rights to the entry of a guilty plea in a criminal case, in which the expression of even a minor reservation requires the trial court to reject the proffered plea.
I join in the majority opinion only because no adoption or pre-adoption or foster placement by or with third parties had occurred here. The child remained with the Filipeks from August of 1981 until March of 1984, when they requested that the child be removed from their home. Had the child been adopted by third parties or had it been in pre-adoption or foster care placement with third parties for an equivalent length of time, I would hold that the mother would be barred by laches or estoppel from now challenging the validity of her consent. Granted that our decisions have had the effect of making unappealed adoption orders less conclusive than SDCL 25-5A-19 would suggest, see Wagner, “Voluntary Relinquishment of Parental Rights in South Dakota — How Final?,” 26 S.D.L.Rev. 39 (1981), we must be careful not to so erode the concept of finality as to render virtually any adoption order interlocutory. The peculiar circumstances of the case before us, however, compromised no rights of the child or of any third parties. Indeed, the mother concedes that the State may proceed with another action to terminate her parental rights if it deems such action necessary. Accordingly, I join in the judgment that the order of termination should have been vacated.